28 U.S. 57 (____)
3 Pet. 57
THE UNITED STATES, APPELLANTS
vs.
ISAAC T. PRESTON, ATTORNEY GENERAL OF LOUISIANA, APPELLEE.
Supreme Court of United States.

*60 The case was argued by Mr Berrien, attorney general and Mr Livingston for the United States; and by Mr Jones for the appellee.
*64 Mr Justice JOHNSON delivered the opinion of the Court.
The case of the Josefa Segunda has been twice already before this court: the first time upon the question of condemnation; the second, upon the application of several claimants to be preferred in the distribution of the proceeds.
It now comes up upon a claim to the proceeds of the sale of the persons of colour found on board at the time of the *65 seizure, interposed by the law officer of the state of Louisiana.
The vessel was condemned under the seventh section of the act of 1807, passed to abolish the slave trade. By the fourth section of the act, the state of Louisiana was empowered to pass laws for disposing of such persons of colour as should be imported or brought into that state, in violation of that law. The offence under the seventh section, on which this condemnation was founded, is not that of importing or bringing into the United States, but that of hovering on the coast with intent to bring in, persons of colour to be disposed of as slaves, contrary to law; and although it forfeits the vessel and any goods or effects found on board, it is silent as to disposing of the coloured persons found on board, any farther than to impose a duty upon officers of armed vessels, who may capture them, to keep them safely, to be delivered to the overseers of the poor, or the governor of the state, or persons appointed by the respective states to receive the same.
The state of Louisiana passed an act on the 13th of March 1818, which recites the provisions of the fourth and seventh sections of the acts of congress, and authorises and requires the sheriff of New Orleans to receive any coloured persons designated under either of those sections, and the same to keep, until the district or circuit court of the United States shall pronounce a decree upon the charge of illegal importation.
The second section makes provision for selling them upon receiving a certificate of such decision, and enjoins a distribution of the proceeds; one half to the commanding officer of the capturing vessel, the other to the treasurer of the charity hospital of New Orleans.
In pursuance of this law of the state, it appears, that after the decree of condemnation below, but pending the appeal in this court, the sheriff went on to sell, with the consent, it is said, of all parties; and $65,000, the sum now in controversy, was deposited in the registry of the court below, to await the final disposal of the law.
The 20th of April 1818, congress passed another act on *66 this subject, by the tenth section of which, the six first sections of the act of 1807 are repealed; but their provisions are re-enacted with a little more amplitude; and the fifth section of this act, which professes to reserve to the states the powers given in the former act, as well as the language of the repealing clause, in the saving which it contains as to offences; still confines all their provisions to the case of illegal importation; thus leaving the seventh section in force, but without any express power to dispose of the coloured persons, otherwise than to appoint some one to receive them.
And so likewise the seventh section of the act of 1818, which professes to confirm sales previously or subsequently made under the state laws, confines its provisions to sales made under condemnation for illegal importation; thus not comprising the cases of condemnation under the seventh section of the act of 1807, at least so far as relates to this offence.
The final condemnation in this court took place March 13th, 1820; but previous to that time was passed the act of March 3d, 1819, entitled, an act in addition to an act, prohibiting the slave trade; by which a new arrangement is made as to the disposal of persons of colour seized and brought in under any of the acts prohibiting the traffic in slaves. By the latter act, they are deliverable to the orders of the president; not of the states. And the repealing clause repeals all acts and parts of acts which may be repugnant to this act. So that if in the disposal of persons of colour brought into the United States, the provisions of this act embrace the case of such persons when brought in under the seventh section of the act of 1807, the power to deliver them to the order of the states was taken away before the final decree in this court.
Such, in the opinion of the court, is the effect of the act of 1819. And then the question is, how does it affect the present controversy.
Ever since the case of Yeaton vs. The United States, 5 Cranch, 286, the court has uniformly acted under the rule established in that case; to wit, that in admiralty causes a decree was not final while it was depending here. And any *67 statute which governs the case, must be an existing, valid statute, at the time of affirming the decree below.
Whatever was the extent of the legal power of the state over the Africans, it is clear that such power could not be exercised finally over them at any time previous to the final decree of this court; we must therefore consider, whether, if they had been specifically before the court at the date of that decree, they must have been delivered up to the state, or the United States: clearly to the United States. And then this claim of the state cannot be sustained. We would not be understood to intimate, that the United States are entitled to this money; for they had no power to sell. Nor do we feel ourselves bound to remove the difficulties which grow out of this state of things.
With regard to the ground of irregularity: if not abandoned by the attorney general, it was but slightly touched upon, and we know of no other mode in the existing state of things, in which the rights of the parties could be reached, according to the course of the admiralty, but that here pursued.
On the question whether the decision in the second cause, in which the subject of this seizure was before us, was not final as to the rights of the United States, we are clearly of opinion, that it was not, as against this party. Although this question might then have been raised by the state, and could as well then have been settled; yet it was not raised, nor was it the interest of any of the parties then before the court, that it should be raised.
The decree below must be reversed.
This cause came on to be heard on the transcript of the record from the circuit court of the United States for the eastern district of Louisiana, and was argued by counsel; on consideration whereof, it is ordered, and decreed by this court, that the decree of the said district court in this cause be, and the same is hereby reversed, and that the said cause be, and the same is hereby remanded for further proceedings to be had therein according to law and justice, and in conformity to the opinion of this court.